DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/04/2021, 4/07/2021, and 3/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-11, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ran et al. (U.S. Patent Application Publication No. 2020/0327812 A1; hereinafter Ran).
Regarding claim 1, Ran discloses:
An apparatus comprising at least one processor and at least one memory storing computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least (operations are implemented by computer programs stored in a computer on a computer-readable medium, see at least [0249]): 
receive autonomous transition data from at least one autonomous vehicle, the autonomous transition data associated with at least one autonomous transition region (vehicle sends mode switching request in a mode switching zone to a traffic control system, see at least [0006]); 
based at least on the autonomous transition data, determine one or more dynamic solutions for autonomous transitions within the at least one autonomous transition region; generate a recommendation comprising at least indications of the one or more dynamic solutions (the Connected and Automated Vehicle and Highway (CAVH) system determines whether mode switching requirements are met to transition into an automated lane, see at least [0006]) *Examiner sets forth the “recommendation” is the switch into an automated lane; and
cause transmission of the recommendation to at least one external source (the system sends control instructions to the automated vehicle (AV) for merging into an automated lane, see at least [0013] and Fig. 1).
Regarding claim 2, Ran discloses the elements above and further discloses:
update one or more parameters associated with the at least one autonomous transition region based at least on the received autonomous transition data (if vehicle does not meet the requirements, system determines whether it can adjust the vehicle before entering the buffer zone or whether to guide the vehicle to enter human driving lane, see at least [0165]) *Examiner sets forth parameter is the determination of whether vehicle meets requirements or not.
Regarding claim 3, Ran discloses the elements above and further discloses:
the one or more dynamic solutions are determined based further on the one or more updated parameters associated with the at least one autonomous transition region (if vehicle does not meet the requirements, system determines whether it can adjust the vehicle before entering the buffer zone or whether to guide the vehicle to enter human driving lane, see at least [0165]). *Examiner sets forth adjusting vehicle or guiding to human lane is a dynamic solution
Regarding claim 4, Ran discloses the elements above and further discloses:
the one or more dynamic solutions comprise a real-time or near real-time traffic adjustment (CAVH control center uses real-time traffic status for controlling vehicles, see at least [0219]), and 
wherein the at least one external source comprises an authoritative body associated with the at least one autonomous transition region (CAVH control center is able to update status of associated traffic lights based on real-time traffic status, see at least [0218] and Fig. 51).
Regarding claim 8, Ran discloses:
A method comprising: receiving autonomous transition data from at least one autonomous vehicle, the autonomous transition data associated with at least one autonomous transition region (vehicle sends mode switching request in a mode switching zone to a traffic control system, see at least [0006]); 
based at least on the autonomous transition data, determining one or more dynamic solutions for autonomous transitions within the at least one autonomous transition region; generating a recommendation comprising at least indications of the one or more dynamic solutions (the Connected and Automated Vehicle and Highway (CAVH) system determines whether mode switching requirements are met to transition into an automated lane, see at least [0006]) *Examiner sets forth the “recommendation” is the switch into an automated lane; and 
causing transmission of the recommendation to at least one controlling device (the system sends control instructions to the automated vehicle (AV) for merging into an automated lane, see at least [0013] and Fig. 1).
Regarding claim 9, Ran discloses the elements above and further discloses:
updating one or more parameters associated with the at least one autonomous transition region based at least on the received autonomous transition data (if vehicle does not meet the requirements, system determines whether it can adjust the vehicle before entering the buffer zone or whether to guide the vehicle to enter human driving lane, see at least [0165]) *Examiner sets forth parameter is the determination of whether vehicle meets requirements or not
Regarding claim 10, Ran discloses the elements above and further discloses:
the one or more dynamic solutions are determined based further on the one or more updated parameters associated with the at least one autonomous transition region (if vehicle does not meet the requirements, system determines whether it can adjust the vehicle before entering the buffer zone or whether to guide the vehicle to enter human driving lane, see at least [0165]). *Examiner sets forth adjusting vehicle or guiding to human lane is a dynamic solution.
Regarding claim 11, Ran discloses the elements above and further discloses:
the one or more dynamic solutions comprise a real-time or near real time traffic adjustment (CAVH control center uses real-time traffic status for controlling vehicles, see at least [0219]), and 
wherein the at least one controlling device comprises a controlling device associated with an external authoritative body associated with the at least one autonomous transition region (CAVH control center is able to update status of associated traffic lights based on real-time traffic status, see at least [0218] and Fig. 51).
Regarding claim 14, Ran discloses the elements above and further discloses:
the one or more dynamic solutions comprise at least one of a telecommunications network coverage increase or real-time or near real time traffic adjustment (CAVH control center uses real-time traffic status for controlling vehicles, see at least [0219]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ran in view of Levinson et al. (U.S. Patent Application Publication No. 2017/0123419 A1; hereinafter Levinson).
Regarding claim 5, Ran discloses the elements above but does not explicitly disclose:
LEGAL02/40212080v1determine a priority level for the recommendation based at least on a cost reduction for the at least one autonomous vehicle; and 
cause transmission of the recommendation to the at least one external source such that the recommendation is prioritized based on the priority level relative to one or more other recommendations.
However, Levinson teaches:
determine a priority level for the recommendation based at least on a cost reduction for the at least one autonomous vehicle (dispatch of autonomous vehicle is optimized to provide least travel time or cost, see at least [0093]); and 
cause transmission of the recommendation to the at least one external source such that the recommendation is prioritized based on the priority level relative to one or more other recommendations (autonomous vehicle are dispatched according to the least travel time and cost determined by autonomous vehicle fleet manager, see at least [0093]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CAVH system taught by Ran by adding the optimized travel time and cost taught by Levinson. One of ordinary skill in the art would have been motivated to make this modification in order to optimize autonomous vehicle use, decrease travel times, and lower costs (see [0093]).
Regarding claim 6, the combination of Ran and Levinson teaches the elements above but Ran does not disclose:
the cost reduction comprises at least one of a monetary cost or a temporal cost
However, Levinson teaches:
the cost reduction comprises at least one of a monetary cost or a temporal cost (dispatch of autonomous vehicle is optimized to provide least travel time or cost, see at least [0093])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CAVH system taught by Ran by adding the optimized travel time and cost taught by Levinson. One of ordinary skill in the art would have been motivated to make this modification in order to optimize autonomous vehicle use, decrease travel times, and lower costs (see [0093]).
Regarding claim 12, Ran discloses the elements above but does not explicitly disclose:
determining a priority level for the recommendation based at least on a cost reduction for the at least one autonomous vehicle; and causing transmission of the recommendation to the at least one controlling device such that the recommendation is prioritized based on the priority level relative to one or more other recommendations.
However, Levinson teaches:
determining a priority level for the recommendation based at least on a cost reduction for the at least one autonomous vehicle (dispatch of autonomous vehicle is optimized to provide least travel time or cost, see at least [0093]); and 
causing transmission of the recommendation to the at least one controlling device such that the recommendation is prioritized based on the priority level relative to one or more other recommendations (autonomous vehicle are dispatched according to the least travel time and cost determined by autonomous vehicle fleet manager, see at least [0093]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CAVH system taught by Ran by adding the optimized travel time and cost taught by Levinson. One of ordinary skill in the art would have been motivated to make this modification in order to optimize autonomous vehicle use, decrease travel times, and lower costs (see [0093]).
Regarding claim 13, the combination of Ran and Levinson teaches the elements above but Ran does not disclose:
the cost reduction comprises at least one of a monetary cost reduction or a temporal cost reduction.
However, Levinson teaches:
the cost reduction comprises at least one of a monetary cost reduction or a temporal cost reduction (dispatch of autonomous vehicle is optimized to provide least travel time or cost, see at least [0093])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CAVH system taught by Ran by adding the optimized travel time and cost taught by Levinson. One of ordinary skill in the art would have been motivated to make this modification in order to optimize autonomous vehicle use, decrease travel times, and lower costs (see [0093]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ran in view of Tavares Coutinho et al. (U.S. Patent Application Publication No. 2018/0376357 A1; hereinafter Tavares).
Regarding claim 7, Ran discloses the elements above but does not disclose:
the one or more dynamic solutions comprise a telecommunications network coverage increase, and wherein the at least one external source comprises a telecommunications service provider.
However, Tavares teaches:
the one or more dynamic solutions comprise a telecommunications network coverage increase, and wherein the at least one external source comprises a telecommunications service provider (expand the wireless coverage of existing enterprise Wi-Fi networks, see at least [0027]) *Examiner sets forth “enterprise Wi-Fi networks” is a telecommunications service provider.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CAVH system taught by Ran by adding the expanded connectivity services taught by Tavares. One of ordinary skill in the art would have been motivated to make this modification in order to “increase the wireless coverage and the size of audience accessing wireless communication services” (see [0195]).
Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ran in view of Ferguson et al. (U.S. Patent Application Publication No. 2014/0309833 A1; hereinafter Ferguson).
Regarding claim 15, Ran discloses:
An apparatus comprising at least one processor and at least one memory storing computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least (operations are implemented by computer programs stored in a computer on a computer-readable medium, see at least [0249]): 
receive autonomous transition data from at least one autonomous vehicle, the autonomous transition data associated with at least one autonomous transition region, the autonomous transition region associated with one or more dynamic solutions previously transmitted to an external source (waiting zone is used as mode switching zone of automated vehicles (AVs) where AVs previously switched, see at least [0236]); 
Ran does not explicitly disclose:
based at least on the autonomous transition data, determine a change in autonomous transition frequency associated with the at least one autonomous transition region; and 
cause transmission of information related to the change in autonomous transition frequency associated with the at least one autonomous transition region to the external source.
However, Ferguson teaches:
based at least on the autonomous transition data, determine a change in autonomous transition frequency associated with the at least one autonomous transition region (first vehicle identifies a construction zone and switches to a manual mode, see at least [0023]) *Examiner sets forth the existence of a singular event is a change in frequency if previously there were no transitions ; and 
cause transmission of information related to the change in autonomous transition frequency associated with the at least one autonomous transition region to the external source (information of the construction zone is sent to other vehicles to update other vehicle maps by sending the information to a central server, see at least [0024] and [0065]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CAVH system disclosed by Ran by adding the map update taught by Ferguson. One of ordinary skill in the art would have been motivated to make this modification in order to “improve safety and efficiency of autonomous vehicles” (see [0023]).
Regarding claim 16, the combination of Ran and Ferguson teaches the elements above but Ran does not disclose:
the change in autonomous transition frequency associated with the at least one autonomous transition region comprises a reduced amount of autonomous transitions within the autonomous transition region.
However, Ferguson teaches:
the change in autonomous transition frequency associated with the at least one autonomous transition region comprises a reduced amount of autonomous transitions within the autonomous transition region (second vehicle may determine the construction zone is inactive and continues to be driven normally, see at least [0025]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CAVH system disclosed by Ran by adding the map update taught by Ferguson. One of ordinary skill in the art would have been motivated to make this modification in order to prevent false alerts to change to a manual mode (see [0002]).
Regarding claim 17, the combination of Ran and Ferguson teaches the elements above and Ran further discloses:
update one or more parameters associated with the at least one autonomous transition region based at least on the received autonomous transition data (if vehicle does not meet the requirements, system determines whether it can adjust the vehicle before entering the buffer zone or whether to guide the vehicle to enter human driving lane, see at least [0165]) *Examiner sets forth parameter is the determination of whether vehicle meets requirements or not.
Regarding claim 18, the combination of Ran and Ferguson teaches the elements above and Ran further discloses:
utilize a routing algorithm to determine one or more routes comprising the at least one autonomous transition region (RSU instructs AV to merge or diverge into an automated lane, see at least [0015]) *Examiner sets forth merging into or out of a lane is a route.
Regarding claim 20, the combination of Ran and Ferguson teaches the elements above and Ran further discloses:
the one or more dynamic solutions comprise a real-time or near real-time traffic adjustment (CAVH control center uses real-time traffic status for controlling vehicles, see at least [0219]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ran in view of Ferguson as applied to claim 15 and further in view of Tavares.
Regarding claim 19, the combination of Ran and Ferguson teaches the elements above but does not teach:
the one or more dynamic solutions comprise a telecommunications network coverage increase.
However, Tavares teaches:
the one or more dynamic solutions comprise a telecommunications network coverage increase (expand the wireless coverage of existing enterprise Wi-Fi networks, see at least [0027]) *Examiner sets forth “enterprise Wi-Fi networks” is a telecommunications service provider.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CAVH system taught by Ran by adding the expanded connectivity services taught by Tavares. One of ordinary skill in the art would have been motivated to make this modification in order to “increase the wireless coverage and the size of audience accessing wireless communication services” (see [0195]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cheaz et al. (U.S. Patent Application Publication No. 2019/0061782 A1) teaches determining rules for a specific area to be driven in a manual mode.
Nagata et al. (U.S. Patent Application Publication No. 2022/0194433 A1) teaches planning a route with mode switching dependent on zones where certain levels of autonomous driving is possible.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662